                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION – DETROIT

 In re:                                                Chapter 13

 Kurt Devos and                                        Case No. 19-53954
 Elke Devos
                                                       Judge: Hon. Marci B. McIvor
           Debtor(s).                            /

                                    ORDER CONFIRMING PLAN

       The Debtor(s)’ Chapter 13 plan was duly served on all parties in interest. A hearing on
confirmation of the plan was held after due notice to parties in interest. Objections, if any, have been
resolved. The Court hereby finds that each of the requirements for confirmation of a Chapter 13 plan
pursuant to 11 U.S.C. §1325(a) are met.
          Therefore, IT IS HEREBY ORDERED that the Debtor(s)’ Chapter 13 plan, as last modified,
if at all, is confirmed.
        IT IS FURTHER ORDERED that the claim of attorney for the Debtor(s), for the allowance of
compensation and reimbursement of Expenses are allowed in the total amount of $3,500.00 in fees and
$0.00 in expenses, and that the portion of such claim which has not already been paid, to-wit: $3,000.00
shall be paid by the Trustee as an administrative expense of this case.
       IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all
property of the Debtor and this estate as required by law and contract.
         All filed claims to which an objection has not been filed are deemed allowed pursuant to 11
U.S.C. §502(a), and the Trustee is therefore ORDERED to make distributions on these claims pursuant
to the terms of the Chapter 13 plan, as well as all fees due the Clerk pursuant to statute.
          IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]


 APPROVED AS TO FORM                OBJECTIONS WITHDRAWN:             APPROVED AS TO FORM
 NOT CONTENT:                                                         NOT CONTENT:

 /s/ Thomas D. DeCarlo attorney     ________________________          /s/ Ryan M. Moldovan
 for                                CREDITOR                          Ryan M. Moldovan (P69819)
 DAVID WM. RUSKIN (P26803)                                            Attorney for Debtor
 CHAPTER 13 TRUSTEE                                                   Moldovan Law Firm, PLLC




Signed on December 24, 2019




   19-53954-pjs         Doc 21    Filed 12/24/19     Entered 12/26/19 06:16:49         Page 1 of 1
